DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-21 were pending and were rejected in the previous office action. Claims 1, 4, 8-9, 12, 14, 17, and 20 were amended. Claims 1-21 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 and the RCE filed 08/30/2022 has been entered.
 
Response to Arguments
Claim Objections: 
Applicant’s amendments overcome the objections to claims 1, 5, and 9, which are now withdrawn. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-12 (pgs. 8-9 of remarks filed 08/02/2022) have been fully considered and they are persuasive. 
The 08/02/2022 amendments overcome the prior art as discussed in the reasons for allowance below. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
(35 USC § 102 and § 103) Claims 1, 5, and 9 are novel/nonobvious over the prior art for the following reasons: 
US 10303961 B1 to Stoffel et al. (previously cited) teaches a system for detecting objects aboard and operating an autonomous vehicle (Stoffel: Col. 2: 12-26) comprising a plurality of interior sensors (Stoffel: Col. 4: 39 – Col. 6: 31 showing plurality of interior sensors incl. camera, weight sensors, floor sensors, cup holder sensors, moisture sensors, etc.) used to detect and classify an object brought on the vehicle (Stoffel: Fig. 5A steps 502-504 and Col. 16: 10-44), and determine a location/shape of the object (Stoffel: Col. 4: 57-67, Col. 5: 1-29); a vehicle notification system included in the vehicle which provides various reminders for passengers to take their objects with them (Stoffel: Col. 12: 57 – Col. 13: 61); a processor which operates the vehicle notification system components and receives data from the sensors (Stoffel: Col. 14: 53 – Col. 15: 26), wherein the processor is used to determine that the floor weight sensor exceeds a threshold (Stoffel: Col. 17: 54-64) and determine that the object has not been retrieved via at least the weight sensor exceeding 70 lbs and the passenger is leaving or has left the vehicle, i.e. the location is not in compliance (Stoffel: Col. 16: 65 – Col. 17: 21 and Col. 17: 43 – Col. 18: 15). Stoffel further teaches providing a notification reminder to retrieve an object from a vehicle or an alert that the passenger is leaving/has left the vehicle and has left their item(s) on the vehicle (Stoffel: Col. 17: 22-43, Col. 18: 6 – Col. 19: 12), wherein the vehicle may wait for a period of time if the object is left in the vehicle (Stoffel: Col. 13: 52-66) and further teaches that the vehicle may need to report to a service facility for cleaning based on the object being left behind (Stoffel: Col. 13: 39-51, Col. 18: 62-67, Col. 19: 44-57). However, Stoffel does not determine that the location of the object is outside of a designated storage area during movement of the autonomous vehicle upon determining that the dimension of the object is greater than the specified threshold, and does not teach that the message provided to the client warns the client that a fee will be charged if the object is not relocated to the designated storage area. Further, Stoffel does not teach checking whether or not the object was relocated to the designated storage area in response to the message in order to operate vehicle controls based on whether or not the client moved their objects to the designated storage area. Instead, the teachings of Stoffel are directed to the time period after the client has reached their destination, where the system is attempting to make sure that the client does not forget or leave their belongings behind in the vehicle. US 20190168711 A1 to Oesterling et al. (previously cited) teaches a message communicated to a passenger of a vehicle as a reminder to retrieve their items at the end of transport, which may indicate that the passenger will be charged cleaning fees for the passenger’s noncompliance (Oesterling: ¶ 0033, ¶ 0013; also see ¶ 0074). However, similar to Stoffel, Oesterling does not pertain to monitoring objects during transport to alert a passenger to move the object to a designated storage area or be charged a fee. 
US 20140077952 A1 to Boss et al. (newly cited) teaches a luggage optimization system that instructs passengers to orient their luggage in the correct location and orientation and notifies the passengers if the luggage is oriented incorrectly in order to correct the issue (Boss: ¶ 0042-0045). The system notifies the passenger of the assigned location in a storage compartment and uses an RFID tag of the luggage and RFID reader in the storage compartment to determine is the luggage is placed in the correct storage compartment and in the correct orientation (Fig. 3 steps 302-312 and Fig. 4 steps 402-408). US 20190005441 A1 to Savian et al. (previously cited) teaches a vehicle baggage monitoring system that monitors the positioning of baggage within the interior of the vehicle (Savian: ¶ 0040-0043) including a display that displays the positioning of each of the bags in an overhead bin (Savian: ¶ 0043 and Fig. 3). The display member can show the baggage icon or bag as red if it is oriented incorrectly and green if it is oriented correctly and can notify the passenger if their bag is placed in the wrong position or location (Savian: ¶ 0016, ¶ 0046-0047). However, the “Boss” and “Savian” references merely provide alerts/notifications to users of the vehicle if items (e.g. baggage) are not correctly oriented or placed in the storage compartments and mention nothing about provides warnings of consequences and/or charges to the passenger if they do not relocate the items. The references also do not base the determination that the objects are outside of a correct storage area based on a determination by a sensor that at least one dimension of the item(s) is greater than a specified threshold. 
WO 2015090326 A1 to Bang-Olsen (relevant foreign reference, newly cited) teaches a passenger train system that monitors luggage placed in at least one luggage compartment by a passenger, that stores information regarding luggage RFID tags, and uses an RFID reader to register the RFID tags associated with the luggage with a specific storage compartment; and sends a message to the passenger’s mobile device when the RFID reader creases to detect the presence of the luggage RFID tag, thereby providing an alarm to the passenger if the luggage was removed; and also sends a message to the mobile device of the passenger before the train arrives at its destination to remind the passenger to remember to take his or her luggage item with them from the luggage department when disembarking the train (Pgs. 3-6). NPL Reference U (“Real Time Onboard Luggage Optimization”, see current PTO-892) also teaches monitoring a passenger mobile device location prior to and during boarding of a vehicle and notifying the passenger as they board a vehicle, via a mobile app, to store their baggage in a particular storage area that is optimal for the baggage (Pgs. 1-6). Still, neither of these additional references provide any mention of warnings to the passenger that the passenger will be charged if the baggage/items are not moved to the correct storage location in the vehicle, or operating vehicle controls based on whether or not the object has been relocated to the correct storage compartment. None of the other previously cited references cure the deficiencies discussed above. 
Therefore, no combination of the references cited above would have rendered obvious a system for detecting an object (such as passenger cargo/luggage) brought aboard a vehicle, detecting that the object exceeds threshold dimensions/weight and is incorrectly positioned outside of a designated storage area using a sensor in the vehicle, and then notifying the passenger that they will be charged a fee if the passenger does not relocate the object to the correct designated storage area while also preventing movement of the vehicle. 
Claims 2-4, 6-8, and 10-21 also overcome the prior art as they depend from independent claims 1, 5, and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628